 

 

rence Se ASE..B219=CV= O1310- MAD-ATB Document 36 Filed 10/05/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

Us. veges peeve 1310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1of1
L
OCT @5 2020 €gal Document Processing
AT___ O'CLOCK OCT 01 2909
John M. Domurad. Clerk - Albany WRIT OF EXECUTION
— oo. DISTRICT
United States District Court Northern District of New York, Albany Division
‘TO THE MARSHAL OF:

Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

NAME Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161,

John Henderson, with a physical address of 1002 Courtland Lane, Archdale, NC 27263: and
, pay
Y Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

 

you cause to.be made and levied as well a certain debt of: \ eae NO ~ ACD
DOLLAR AMOUNT —
Judgment in the amount of $3,333,000.00 in favor of the paul pasa
Network L.L.C. and NagraStar LLC con
Date of Judgaicnt:. May 19, 2020 Case No.: 5:19-CV-1310 (MAD/ATB)

In the United States District Court for the Northern | District of ___New York ,
before the Judge of the said Court by the*consideration of the same Judge lately recovered against the said, -

 

 

Debra Hendersen, John Henderson and Boom Media LLC

 

and also the costs that may accrue under this writ.
And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.
PLACE OO DISTRICT
U.S. District Court, James T- Foley U.S.
Courthouse 445 Broadway, Suite 509
“CITY ° “DATE

Albany, NY 12207 4/ ym _* September 10, 2020

_ Witness the Honorable A fae G “7
. Or. District ugdge

 

Northern District of New York, Albany Division

 

 

 

(Uniled States Judge)

 

 

 

 

 

 

 

 

DATE — “GLERK OF COURT
September 10, 2020 John M. Domurad, Clerk Nel BAy
0 = HAS NO QPREN ACCC’ HIATT S
. & (BY) DEPUTY CLERK CTT t
Lb ( . Cc
fbadtoacs 8 s/Britney Norton FOR ABOVE NAMED
rn RETURN
DATE RECEIVED DATE OF EXECUTION OF WRIT
This writ was received and executed.
U.S. MARSHAL ; co var - . 3 (BY) DEPUTY MARSHAL

 

 

 

 

“OCT 12020

Mar. ,
LEGAL DOCUMENT Processing M&T
PO ROW PROCESSING Bank

44
BUFFALO, NY 14249 Kyam Bar Ne.
_ Case 5: 19- -cv-01310-MAD-ATB Document 36 Filed 10/05/20 Page 2 of 2

neopost*™ “FIRST-CLASS MAIL

 

earnees |
peers $O00.502
BOX 844, BUFFALO, NY 14240 eepeee
ZIP 14228

   

US.Dishier Court : -
anes V. Foley V. SE
CouvProse UUS Bio (WoL,

Sorte 309
Alou, NN 9907

  
  

  

OMning ern iCT COURT
JON HL COMURAD, CLERK |

NA tm enema

         

OC) OS 2029

  

LESOTEESIS COL Hydaefoaged Mala fyagoag gL AA Al yg beef tftlen ed tip fy
